UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 001-14626 CUSIP NUMBER (Check One): o Form 10-K þ Form 20-F o Form 11-K o Form 10-Q o Form 10-D 20440T201 o Form N-SAR o Form N-CSR For Period Ended: December 31, 2016 c Transition Report on Form 10-K c Transition Report on Form 20-F c Transition Report on Form 11-K c Transition Report on Form 10-Q c Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Brazilian Distribution Company (Companhia Brasileira de Distribuição) Full Name of Registrant N/A Former Name if Applicable Avenida Brigadeiro Luiz Antonio, 3142 Address of Principal Executive Office ( Street and Number ) São Paulo, São Paulo, 01402-901, Brazil City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; þ (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail the reasons why Form 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Brazilian Distribution Company (Companhia Brasileira de Distribuição) (the “Registrant”) respectfully notifies the Securities and Exchange Commission that it will be unable to timely file, without unreasonable effort and expense, its annual report on Form 20-F for the fiscal year ended December 31, 2016 (the “Annual Report”), because the Registrant needs additional time to conclude internal discussions and approvals on, and further review of, the disclosures in the Annual Report.The Registrant anticipates that the Annual Report will be filed within 15 calendar days following the prescribed due date. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Mr. Christophe Hidalgo +55 11 3886-0421 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). þ Yes o No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? o Yes þ No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Companhia Brasileira de Distribuição (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 28, 2017 By: /s/ Christophe Hidalgo Christophe Hidalgo Chief Financial Officer
